


Exhibit 10.56

 

FIFTH AMENDMENT AGREEMENT

 

FIFTH AMENDMENT AGREEMENT (this “Agreement”) dated as of May 28, 2008, by and
among United Natural Foods, Inc., United Natural Foods West, Inc., United
Natural Trading Co., Distribution Holdings, Inc., Springfield Development, LLC,
and Millbrook Distribution Services Inc. (collectively, the “Borrowers”), Bank
of America, N.A. (“Bank of America”) and the other lenders currently party to
the Loan Agreement (the “Lenders”), and Bank of America, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders, the Administrative Agent, and the
Documentation Agent, Syndication Agent and Arranger identified therein entered
into a certain Amended and Restated Loan and Security Agreement dated April 30,
2004, as amended by a First Amendment dated as of December 30, 2004, a Second
Amendment dated as of January 31, 2006, a Third Amendment dated as of
November 2, 2007 and a Fourth Amendment dated as of November 27, 2007 (as
amended, the “Loan Agreement”); and

 

WHEREAS, the Borrowers have requested that the Lenders waive a certain Event of
Default which exists under the Loan Agreement and amend certain provisions of
the Loan Agreement; and

 

WHEREAS, the Lenders are willing to waive such Event of Default and agree to the
amendments set forth herein, all on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.          Definitions.  Capitalized terms used herein without definition that
are defined in the Loan Agreement shall have the meanings given to such terms in
the Loan Agreement, as amended hereby.

 

§2.          Representations and Warranties; Acknowledgment.  The Borrowers
hereby represent and warrant to the Lenders as follows:

 

(a)           Each of the Borrowers has adequate power to execute and deliver
this Agreement and each other document to which it is a party in connection
herewith and to perform its obligations hereunder or thereunder.  This Agreement
and each other document executed in connection herewith have been duly executed
and delivered by each of the Borrowers and do not contravene any law, rule or
regulation applicable to any Borrower or any of the terms of any other
indenture, agreement or undertaking to which any Borrower is a party.  The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Borrowers is a party, taken together
with the obligations under the Loan Documents, constitute the legal, valid

 

--------------------------------------------------------------------------------


 

and binding obligations enforceable against any such Borrower in accordance with
their respective terms.

 

(b)           After giving effect to the transactions contemplated by this
Agreement, all the representations and warranties made by the Borrowers in the
Loan Documents are true and correct on the date hereof as if made on and as of
the date hereof and are so repeated herein as if expressly set forth herein or
therein, except to the extent that any of such representations and warranties
expressly relate by their terms to a prior date.

 

(c)           After giving effect to the transactions contemplated by this
Agreement, no Event of Default under and as defined in any of the Loan Documents
has occurred and is continuing on the date hereof.

 

§3.          Amendments to Loan Agreement. The Loan Agreement is hereby amended
as follows:

 

3.1.         Amendments to Appendix A.

 

(a)           The following definition in Appendix A of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

EBITDA - with respect to any fiscal period of Borrowers, the sum of Borrowers’
Consolidated net earnings (or loss) before interest expense, taxes, depreciation
and amortization for said period as determined in accordance with GAAP, plus,
for purposes of calculating the Fixed Charge Coverage Ratio only, to the extent
deducted in calculating Consolidated net earnings, non-cash share based
compensation expense for such period.

 

(b)           The definition of Applicable Base Rate Margin; Applicable LIBOR
Margin in Appendix A of the Loan Agreement is hereby amended by adding the
following to the end of such definition:

 

provided that from June 1, 2008 to the date on which the Administrative Agent
receives the audited financial statements of the Borrowers and their
Subsidiaries for the fiscal year ended July 31, 2008 together with a Compliance
Certificate pursuant to Section 9.1.3 for such period evidencing compliance with
the financial covenants set forth in Section 9.3, the Applicable LIBOR Margin
shall be one percent (1.00%) and the Applicable Base Rate Margin shall be one
quarter of one percent (0.25%).

 

3.2.         Amendment to Section 3.3.1.

 

Section 3.3.1 of the Loan Agreement is hereby amended by deleting “Sale,” from
the title of such Section.

 

§4.          Ratification, etc.  All of the obligations and liabilities to the
Lenders and the Administrative Agent as evidenced by or otherwise arising under
the Loan Agreement, the Notes and the other Loan Documents, are, by the
Borrowers’ execution of this Agreement, ratified and confirmed in all respects. 
In addition, by each Borrower’s execution of this Agreement, such

 

2

--------------------------------------------------------------------------------


 

Borrower represents and warrants that neither it nor any of its Subsidiaries has
any counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.  This Agreement and the Loan Agreement shall
hereafter be read and construed together as a single document, and all
references in the Loan Agreement or any related agreement or instrument to the
Loan Agreement shall hereafter refer to the Loan Agreement as amended by this
Agreement.

 

§5.          Waiver.  Subject to the satisfaction of the conditions set forth
herein, the Lenders waive the Event of Default that has occurred under the Loan
Agreement as a result of the Borrowers’ failure on or before the date hereof to
comply with that section of the Loan Agreement set forth on Schedule 1 attached
hereto.  The waiver set forth in this Section 5 shall be effective only for the
Event of Default contained in the Loan Agreement as specified in Schedule 1
which occurred on or before the date hereof and such waiver shall not entitle
the Borrowers to any future waiver in similar or other circumstances.  Without
limiting the foregoing, upon the occurrence and during the continuation of an
Event of Default not set forth in Schedule 1, subject to the provisions of the
Loan Agreement, the Lenders shall be free in their sole and absolute discretion
to accelerate the payment in full of the Obligations, and may, if the Lenders so
elect, proceed to enforce any or all of their rights under or in respect of the
Loan Agreement and the other Loan Documents and applicable law. Except as
otherwise expressly provided for herein, nothing in this Agreement shall extend
to or affect in any way the Borrowers’ obligations or the Lenders’ rights and
remedies arising under the Loan Agreement or the other Loan Documents, and no
Lender shall be deemed to have waived any or all of its remedies with respect to
any Event of Default (other than the Event of Default described on
Schedule 1 attached hereto, and then only to the extent set forth therein) or
event or condition which, with notice or the lapse of time, or both would become
an Event of Default and which upon the Borrowers’ execution and delivery of this
Agreement might otherwise exist or which might hereafter occur.

 

§6.          Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 3 of this Agreement and the waiver set forth in Section 5
of this Agreement are subject to the prior satisfaction, on or before May 28,
2008, of the following conditions precedent (the date of such satisfaction
herein referred to as the “Fifth Amendment Effective Date”):

 

(a)           Representations and Warranties.  The representations and
warranties of the Borrowers contained herein shall be true and correct.

 

(b)           No Event of Default.  After giving effect to the transactions
contemplated by this Agreement, there shall exist no Event of Default or event
or circumstance which, with the giving of notice and/or the lapse of time would
result in an Event of Default.

 

(c)           Corporate or Limited Liability Company Action.  The Administrative
Agent shall have received evidence reasonably satisfactory to the Administrative
Agent that all requisite corporate or limited liability company, as applicable,
action necessary for the valid execution, delivery and performance by the
Borrowers of this Agreement and all other instruments and documents delivered by
the Borrowers in connection herewith has been taken.

 

(d)           Delivery of this Agreement.  The Borrowers, the Administrative
Agent and the Required Lenders shall have executed and delivered this Agreement
and each

 

3

--------------------------------------------------------------------------------


 

Guarantor shall have acknowledged its acceptance of or agreement to this
Agreement and its ratification of the continuing effectiveness of its Guaranty.

 

(e)           Guarantor Reaffirmation.  Each of the Guarantors shall have
reaffirmed their respective obligations under their respective Guaranty
Agreements pursuant to reaffirmation agreements each in form and substance
satisfactory to the Agent.

 

(f)            Payment of Expenses.  The Borrowers shall have paid to the
Administrative Agent all amounts payable to the Administrative Agent under
Section 7 hereof.

 

(g)           Amendment of Term Loan Agreement.  The Term Loan Agreement shall
have been amended by an amendment in form and substance satisfactory to the
Lenders.

 

§7.          Expenses, Etc.  Without limitation of the amounts payable by the
Borrowers under the Loan Agreement and other Loan Documents, the Borrowers shall
pay to the Administrative Agent and its counsel upon demand an amount equal to
any and all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Agreement and
the matters related thereto.

 

§8.          Time is of the Essence; No Waivers by Lenders.  TIME IS OF THE
ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER
PROVISIONS HEREIN.  Except as otherwise expressly provided for herein, nothing
in this Agreement shall extend to or affect in any way the Borrowers’
obligations or the Lenders’ and Administrative Agent’s rights and remedies
arising under the Loan Agreement or the other Loan Documents.

 

§9.          Governing Law.  This Agreement shall for all purposes be construed
according to and governed by the laws of the State of Connecticut (excluding the
laws thereof applicable to conflicts of law and choice of law).

 

§10.        Effective Date.  The amendments set forth in Section 3 hereof shall
become effective among the parties hereto as of the Fifth Amendment Effective
Date.  Until the Fifth Amendment Effective Date, the terms of the Loan Agreement
prior to its amendment hereby shall remain in full force and effect.  This
Agreement is effective as to all provisions other than the amendments set forth
in Section 3 hereof at the time that the Borrowers, the Administrative Agent and
the Lenders have executed and delivered this Agreement.

 

§11.        Entire Agreement; Counterparts.  This Agreement sets forth the
entire understanding and agreement of the parties with respect to the matters
set forth herein, including the amendments set forth herein, and this Agreement
supersedes any prior or contemporaneous understanding or agreement of the
parties as to any such amendment of the provisions of the Loan Agreement or any
Loan Document, except for any such contemporaneous agreement that has been set
forth in writing and executed by the Borrowers, the Administrative Agent and the
Required Lenders.  This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute

 

4

--------------------------------------------------------------------------------


 

one and the same instrument.  A facsimile or other electronic transmission of an
executed counterpart shall have the same effect as the original executed
counterpart.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.

 

 

BORROWERS:

 

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

By:

 /s/

Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Vice President, CFO and Treasurer

 

 

 

 

UNITED NATURAL FOODS WEST, INC.

 

 

 

 

 

By:

 /s/

Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Vice President

 

 

 

 

UNITED NATURAL TRADING CO.

 

 

 

 

 

By:

 /s/

Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Vice President

 

 

 

 

DISTRIBUTION HOLDINGS, INC.

 

 

 

 

 

By:

 /s/

Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Vice President

 

 

 

 

SPRINGFIELD DEVELOPMENT, LLC

 

 

 

 

 

By:

 /s/

Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

 

MILLBROOK DISTRIBUTION SERVICES
INC.

 

 

 

 

 

By:

 /s/

Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

 

 

By:

 /s/

Edgar Ezerins

 

Name:

Edgar Ezerins

 

Title:

SVP, Sr. Client Manager

 

 

 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

 

 

By:

 /s/

Edgar Ezerins

 

Name:

Edgar Ezerins

 

Title:

SVP, Sr. Client Manager

 

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

(as successor by merger with Citizens Bank of

 

Massachusetts), individually and as Co-

 

Syndication Agent

 

 

 

 

 

By:

 /s/

John D. Bobbin

 

Name:

John D. Bobbin

 

Title:

Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

individually and as Co-Syndication Agent

 

 

 

 

 

By:

 /s/

Mark A. Reinert

 

Name:

Mark A. Reinert

 

Title:

Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 /s/

Brian Conway

 

Name:

Brian Conway

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

 

FIRST PIONEER FARM CREDIT, ACA

 

 

 

 

 

By:

 /s/

Thomas W. Cosgrove

 

Name:

Thomas W. Cosgrove

 

Title:

Vice President

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

(f/k/a Webster Bank)

 

 

 

 

 

By:

 /s/

John H. Frost

 

Name:

John H. Frost

 

Title:

Vice President

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK

 

 

 

 

 

 

 

By:

 /s/

Michael M. Diamond

 

Name:

Michael M. Diamond

 

Title:

Vice President

 

 

 

 

 

By:

 /s/

George J. Ahlmeyer

 

Name:

George J. Ahlmeyer

 

Title:

Senior Vice President

 

 

 

ROYAL BANK OF CANADA, individually and

 

as Co-Documentation Agent

 

 

 

 

 

By:

 /s/

Gardon MacArthur

 

Name:

Gardon MacArthur

 

Title:

Authorized Signatory

 

 

 

BMO CAPITAL MARKETS FINANCING,

 

INC., individually and as Co-Documentation

 

Agent

 

 

 

 

 

By:

 /s/

C. Scott Place

 

Name:

C. Scott Place

 

Title:

Director

 

9

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-

 

BOERENLEENBANK B.A.,

 

“RABOBANK NEDERLAND”, NEW YORK

 

BRANCH

 

 

 

By:

 /s/

Theodore W. Cox

 

Name:

Theodore W. Cox

 

Title:

Executive Director

 

 

 

 

 

By:

 /s/

Andrew Sherman

 

Name:

Andrew Sherman

 

Title:

Executive Director

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 /s/

Donna M. Diforio

 

Name:

Donna M. Diforio

 

Title:

Vice President

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH

 

 

 

 

 

By:

 /s/

Doreen Barr

 

Name:

Doreen Barr

 

Title:

Vice President

 

 

 

 

 

By:

 /s/

Morenikeji Ajayi

 

Name:

Morenikeji Ajayi

 

Title:

Associate

 

10

--------------------------------------------------------------------------------


 

Each of the undersigned Guarantors

 

acknowledges and agrees to the foregoing,

 

and ratifies and confirms in all respects

 

such Guarantor’s obligations under the

 

Guaranty Agreements:

 

 

 

 

 

NATURAL RETAIL GROUP, INC.

 

 

 

 

 

By:

 /s/

Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ALBERT’S ORGANICS, INC.

 

 

 

 

 

By:

 /s/

Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Event of Default

 

The Event of Default that occurred under Section 11.1.5 of the Loan Agreement as
a result of the Borrowers’ failure to comply with Section 9.3.1 of the Loan
Agreement in respect of the Fixed Charge Coverage Ratio for the fiscal quarter
ended April 30, 2008.

 

--------------------------------------------------------------------------------
